Exhibit 10.1

Forte Biosciences, Inc.

Common Stock

(par value $0.001 per share)

At Market Issuance Sales Agreement

September 4, 2020

Ladenburg Thalmann & Co. Inc.

277 Park Avenue, 26th Floor

New York, NY 10172

Ladies and Gentlemen:

Forte Biosciences, Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with Ladenburg Thalmann & Co. Inc. (the “Agent”) as
follows:

1.    Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through the Agent, shares (the
“Placement Shares”) of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), provided however, that in no event shall the Company issue
or sell through the Agent such number of Placement Shares that (a) exceeds the
number of shares of Common Stock registered on the effective Registration
Statement (as defined below) pursuant to which the offering is being made, or
(b) exceeds the number of shares or dollar amount registered on the Prospectus
(as defined below), or (c) exceeds the number of authorized but unissued shares
of Common Stock or (d) exceeds the number or dollar amount of shares of Common
Stock permitted to be sold under Form S-3 (the lesser of (a), (b), (c) and (d),
the “Maximum Amount”). Notwithstanding anything to the contrary contained
herein, the parties hereto agree that compliance with the limitations set forth
in this Section 1 on the number of Placement Shares issued and sold under this
Agreement shall be the sole responsibility of the Company and that the Agent
shall have no obligation in connection with such compliance. The issuance and
sale of Placement Shares through the Agent will be effected pursuant to the
Registration Statement (as defined below), although nothing in this Agreement
shall be construed as requiring the Company to use the Registration Statement to
issue any Placement Shares.

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (the “Securities
Act”), with the Securities and Exchange Commission (the “Commission”), a
registration statement on Form S-3 (the “Current Registration Statement”),
including a prospectus relating to the Placement Shares to be issued from time
to time by the Company, and which incorporates by reference documents that the
Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder (the “Exchange Act”). The Company will prepare a prospectus
supplement to the prospectus included as part of such registration statement
specifically relating to the Placement Shares (the “Prospectus



--------------------------------------------------------------------------------

Supplement”). The Company will furnish to the Agent, for use by the Agent,
copies of the prospectus relating to the Placement Shares included as part of
such registration statement, as supplemented by the Prospectus Supplement.
Except where the context otherwise requires, such registration statement, and
any post-effective amendment thereto, including all documents filed as part
thereof or incorporated by reference therein, and including any information
contained in a Prospectus (as defined below) subsequently filed with the
Commission pursuant to Rule 424(b) under the Securities Act or deemed to be a
part of such registration statement pursuant to Rule 430B of the Securities Act
or any subsequent registration statement on Form S-3 filed pursuant to Rule
415(a)(6) under the Securities Act by the Company to cover any securities
registered pursuant the Current Registration Statement, including any Placement
Shares, as a result of the end of the three-year period described in Rule
415(a)(5) of the Securities Act, is herein called the “Registration Statement.”
The prospectus specifically relating to the Placement Shares, including all
documents incorporated or deemed incorporated therein by reference to the extent
such information has not been superseded or modified in accordance with Rule 412
under the Securities Act (as qualified by Rule 430B(g) of the Securities Act),
included in the Registration Statement, as it may be supplemented by the
Prospectus Supplement, in the form in which such prospectus and/or Prospectus
Supplement have most recently been filed by the Company with the Commission
pursuant to Rule 424(b) under the Securities Act, is herein called the
“Prospectus.” Any reference herein to the Registration Statement, the Prospectus
or any amendment or supplement thereto shall be deemed to refer to and include
the documents incorporated or deemed incorporated by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein (the “Incorporated
Documents”).

For purposes of this Agreement, all references to the Registration Statement,
the Prospectus or to any amendment or supplement thereto shall be deemed to
include the most recent copy filed with the Commission pursuant to its
Electronic Data Gathering Analysis and Retrieval system, or if applicable, the
Interactive Data Electronic Application system when used by the Commission
(collectively, “EDGAR”).

2.    Placements. Each time that the Company wishes to issue and sell Placement
Shares hereunder (each, a “Placement”), it will notify the Agent by email notice
(or other method mutually agreed to in writing by the parties) of the number of
Placement Shares, the time period during which sales are requested to be made,
any limitation on the number of Placement Shares that may be sold in any one day
and any minimum price below which sales may not be made (a “Placement Notice”),
the form of which is attached hereto as Schedule 1. The receipt of each such
Placement Notice shall be promptly acknowledged by the Agent by email
confirmation to the Company. The Placement Notice shall originate from any of
the individuals from the Company set forth on Schedule 2 (with a copy to each of
the other individuals from the Company listed on such schedule), and shall be
addressed to each of the individuals from the Agent set forth on Schedule 2, as
such Schedule 2 may be amended from time to time. Provided that the Company is
otherwise in compliance with the terms of this Agreement, the Placement Notice
shall be effective immediately upon receipt by the Agent unless and until
(i) the Agent declines to accept the terms contained therein for any reason, in
its sole discretion, (ii) the entire amount of the Placement Shares thereunder
have been sold, (iii) the Company suspends or

 

2



--------------------------------------------------------------------------------

terminates the Placement Notice, or (iv) this Agreement has been terminated
under the provisions of Section 13. The amount of any discount, commission or
other compensation to be paid by the Company to the Agent in connection with the
sale of the Placement Shares shall be calculated in accordance with the terms
set forth in Schedule 3. It is expressly acknowledged and agreed that neither
the Company nor the Agent will have any obligation whatsoever with respect to a
Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to the Agent and the Agent does not decline such Placement
Notice pursuant to the terms set forth above, and then only upon the terms
specified therein and herein. In the event of a conflict between the terms of
Sections 2 or 3 of this Agreement and the terms of a Placement Notice, the terms
of the Placement Notice will control.

3.    Sale of Placement Shares by the Agent.

a.    Subject to the terms and conditions of this Agreement, for the period
specified in a Placement Notice, the Agent will use its commercially reasonable
efforts consistent with its normal trading and sales practices and applicable
state and federal laws, rules and regulations and the rules of The Nasdaq Stock
Market LLC (the “Exchange”), to sell the Placement Shares up to the amount
specified in, and otherwise in accordance with the terms of, such Placement
Notice. The Agent will provide written confirmation to the Company no later than
the opening of the Trading Day (as defined below) immediately following the
Trading Day on which it has made sales of Placement Shares hereunder setting
forth the number of Placement Shares sold on such day, the compensation payable
by the Company to the Agent pursuant to Section 2 with respect to such sales,
and the Net Proceeds (as defined below) payable to the Company, with an
itemization of the deductions made by the Agent (as set forth in Section 5(b))
from the gross proceeds that it receives from such sales. Subject to the terms
of a Placement Notice, the Agent agrees that all sales of the Placement Shares
by the Agent will be made only by methods permitted by law and deemed to be an
“at the market offering” as defined in Rule 415 of the Securities Act. Subject
to the terms of a Placement Notice, the Agent may also sell Placement Shares by
any other method permitted by law, including but not limited to privately
negotiated transactions, with the Company’s consent. “Trading Day” means any day
on which Common Stock is purchased and sold on the Exchange.

b.    For such time as the Agent is actively offering Placement Shares pursuant
to this Agreement, the Agent shall not for its own account engage in (i) any
short sale of any security of the Company, (ii) any sale of any security of the
Company that the Agent does not own for the account of the Agent or any sale
which is consummated by the delivery of a security of the Company borrowed by,
or for the account of, the Agent, or (iii) any market making, bidding,
purchasing, stabilization or other trading activity with regard to the Common
Stock or related derivative securities, or attempting to induce another person
to do any of the foregoing, if such activity would be prohibited under
Regulation M or other anti-manipulation rules under the Securities Act. Neither
the Agent nor any of its affiliates or subsidiaries shall engage in any
proprietary trading or trading for the Agent’s (or its affiliates’ or
subsidiaries’) own account. For the avoidance of doubt, this restriction shall
not apply to transactions by or on behalf of any customer of the Agent or
transactions by the Agent to facilitate any such transactions by or on behalf of
any customer of the Agent.

 

3



--------------------------------------------------------------------------------

4.    Suspension of Sales. The Company or the Agent may, upon notice to the
other party in writing (including by email correspondence to each of the
individuals of the other party set forth on Schedule 2, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other party set forth on Schedule 2), suspend any sale
of Placement Shares (a “Suspension”); provided, however, that such Suspension
shall not affect or impair any party’s obligations with respect to any Placement
Shares sold hereunder prior to the receipt of such notice. While a Suspension is
in effect, any obligation under Sections 7(l), 7(m), and 7(n) with respect to
the delivery of certificates, opinions, or comfort letters to the Agent, shall
be waived. Each of the parties agrees that no such notice under this Section 4
shall be effective against any other party unless it is made to one of the
individuals named on Schedule 2 hereto and acknowledged in accordance with this
Section 4, as such Schedule may be amended from time to time.

5.    Sale and Delivery to the Agent; Settlement.

a.    Sale of Placement Shares. On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, upon the Agent’s acceptance of the terms of a Placement Notice, and
unless the sale of the Placement Shares described therein has been declined,
suspended, or otherwise terminated in accordance with the terms of this
Agreement, the Agent, for the period specified in the Placement Notice, will use
its commercially reasonable efforts consistent with its normal trading and sales
practices and applicable state and federal laws, rules and regulations and the
rules of the Exchange to sell such Placement Shares up to the amount specified
in, and otherwise in accordance with the terms of, such Placement Notice. The
Company acknowledges and agrees that (i) there can be no assurance that the
Agent will be successful in selling Placement Shares, (ii) the Agent will incur
no liability or obligation to the Company or any other person or entity if it
does not sell Placement Shares for any reason other than a failure by the Agent
to use its commercially reasonable efforts consistent with its normal trading
and sales practices and applicable law and regulations and the rules of the
Exchange to sell such Placement Shares as required under this Agreement and
(iii) the Agent shall be under no obligation to purchase Placement Shares on a
principal basis pursuant to this Agreement, except as otherwise agreed by the
Agent and the Company.

b.    Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by the Agent,
after deduction for (i) the Agent’s commission, discount or other compensation
for such sales payable by the Company pursuant to Section 2 hereof, and (ii) any
transaction fees imposed by any governmental or self-regulatory organization in
respect of such sales.

 

4



--------------------------------------------------------------------------------

c.    Delivery of Placement Shares. On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting the Agent’s or its designee’s account
(provided that the Agent shall have given the Company written notice of such
designee at least one Trading Day prior to the Settlement Date) at The
Depository Trust Company through its Deposit and Withdrawal at Custodian System
(“DWAC”) or by such other means of delivery as may be mutually agreed upon by
the parties hereto which in all cases shall be freely tradable, transferable,
registered shares in good deliverable form. On each Settlement Date, the Agent
will deliver the related Net Proceeds in same day funds to an account designated
by the Company on, or prior to, the Settlement Date. The Agent will be
responsible for providing DWAC instructions or instructions for delivery by
other means with respect to the transfer of the Placement Shares being sold. The
Company agrees that if the Company, or its transfer agent (if applicable),
defaults in its obligation to deliver Placement Shares on a Settlement Date
through no fault of the Agent, then in addition to and in no way limiting the
rights and obligations set forth in Section 11(a) hereto, it will (i) hold the
Agent harmless against any loss, claim, damage, or reasonable, documented
expense (including reasonable and documented legal fees and expenses), as
incurred, arising out of or in connection with such default by the Company or
its transfer agent (if applicable) and (ii) pay to the Agent (without
duplication) any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default.

d.    Limitations on Offering Size. Under no circumstances shall the Company
cause or request the offer or sale of any Placement Shares if, after giving
effect to the sale of such Placement Shares, the aggregate number of Placement
Shares sold pursuant to this Agreement would exceed the lesser of (A) together
with all sales of Placement Shares under this Agreement, the Maximum Amount,
(B) the amount available for offer and sale under the currently effective
Registration Statement and (C) the amount authorized from time to time to be
issued and sold under this Agreement by the Company’s board of directors, a duly
authorized committee thereof or a duly authorized executive committee, and
notified to the Agent in writing. Under no circumstances shall the Company cause
or request the offer or sale of any Placement Shares pursuant to this Agreement
at a price lower than the minimum price authorized from time to time by the
Company’s board of directors, a duly authorized committee thereof or a duly
authorized executive committee, and notified to the Agent in writing. Further,
under no circumstances shall the Company cause or permit the aggregate offering
amount of Placement Shares sold pursuant to this Agreement to exceed the Maximum
Amount.

e.    Sales Through Agent. The Company agrees that any offer to sell, any
solicitation of an offer to buy, or any sales of Common Stock or any other
equity security of the Company shall only be effected by or through the Agent,
and only the Agent, on any single given date; provided however that (i) the
foregoing limitation shall not apply to (A) exercise of any option, warrant,
right or any conversion privilege set forth in the instruction governing such
securities, (B) sales solely to employees, directors or security holders of the
Company or its Subsidiaries, or to a trustee or other person acquiring such
securities for the accounts of such person and (ii) such limitation shall not
apply (A) on any day during which no sales are made pursuant to this Agreement
or (B) during a period in which the Company has notified the Agent that it will
not sell Common Stock under this Agreement and (1) no Placement Notice is
pending or (2) after a Placement Notice has been withdrawn.

 

5



--------------------------------------------------------------------------------

6.    Representations and Warranties of the Company.1 Except as disclosed in the
Registration Statement or Prospectus (including the Incorporated Documents), the
Company represents and warrants to, and agrees with the Agent that as of the
date of this Agreement and as of each Applicable Time (as defined below), unless
such representation, warranty or agreement specifies a different date or time:

a.    Registration Statement and Prospectus. The Company and, assuming no act or
omission on the part of the Agent that would make such statement untrue, the
transactions contemplated by this Agreement meet the requirements for and comply
with the conditions for the use of Form S-3 under the Securities Act. The
Registration Statement has been filed with the Commission and has been declared
effective under the Securities Act. The Prospectus Supplement will name
Ladenburg Thalmann & Co. Inc. as the Agent in the section entitled “Plan of
Distribution.” The Company has not received, and has no notice of, any order of
the Commission preventing or suspending the use of the Registration Statement,
or threatening or instituting proceedings for that purpose. The Registration
Statement and the offer and sale of Placement Shares as contemplated hereby meet
the requirements of Rule 415 under the Securities Act and comply in all material
respects with said Rule. Any statutes, regulations, contracts or other documents
that are required to be described in the Registration Statement or the
Prospectus or to be filed as exhibits to the Registration Statement have been so
described or filed. Copies of the Registration Statement, the Prospectus, and
any such amendments or supplements and all documents incorporated by reference
therein that were filed with the Commission on or prior to the date of this
Agreement have been delivered, or are available through EDGAR, to the Agent and
its counsel. The Company has not distributed and, prior to the later to occur of
each Settlement Date and completion of the distribution of the Placement Shares,
will not distribute, any offering material in connection with the offering or
sale of the Placement Shares, other than the Registration Statement and the
Prospectus and any Issuer Free Writing Prospectus (as defined below) to which
the Agent has consented, any such consent not to be unreasonably withheld,
conditioned or delayed. The Common Stock is currently quoted on the Exchange.
The Company has not, in the 12 months preceding the date hereof, received notice
from the Exchange to the effect that the Company is not in compliance with the
listing or maintenance requirements of the Exchange. The Company has no reason
to believe that it will not in the foreseeable future continue to be in
compliance with all such listing and maintenance requirements.

b.    No Misstatement or Omission. At each Settlement Date, the Registration
Statement and the Prospectus, as of such date, will conform in all material
respects with the requirements of the Securities Act. The Registration
Statement, when it became or becomes effective, did not, and will not, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading.
The Prospectus and any amendment and supplement thereto, on the date thereof and
at each Applicable Time (defined below), did not or will not include an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. The documents incorporated by reference in the Prospectus
or any Prospectus Supplement did not, and any further documents filed and
incorporated by reference therein will not, when filed with the Commission,
contain an

 

1 

Note: reps and warrants remain subject to review by Mintz IP and regulatory
specialists.

 

6



--------------------------------------------------------------------------------

untrue statement of a material fact or omit to state a material fact required to
be stated in such document or necessary to make the statements in such document,
in light of the circumstances under which they were made, not misleading. The
foregoing shall not apply to statements in, or omissions from, any such document
made in reliance upon, and in conformity with, the Agent’s Information.

c.    Conformity with Securities Act and Exchange Act. The Registration
Statement, the Prospectus, any Issuer Free Writing Prospectus or any amendment
or supplement thereto, and the Incorporated Documents, when such documents were
or are filed with the Commission under the Securities Act or the Exchange Act or
became or become effective under the Securities Act, as the case may be,
conformed or will conform in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable.

d.    Financial Information. The consolidated financial statements of the
Company included or incorporated by reference in the Registration Statement and
the Prospectus, together with the related notes and schedules, present fairly,
in all material respects, the consolidated financial position of the Company as
of the dates indicated and the consolidated results of operations, cash flows
and changes in stockholders’ equity of the Company for the periods specified and
have been prepared in compliance in all material respects with the requirements
of the Securities Act and Exchange Act, as applicable, as in effect as of the
time of filing and in conformity with generally accepted accounting principles
in the United States as in effect as of the time of filing (“GAAP”) applied on a
consistent basis (except (i) for such adjustments to accounting standards and
practices as are noted therein and (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) during the periods involved; the other financial and
statistical data with respect to the Company contained or incorporated by
reference in the Registration Statement and the Prospectus, are accurately and
fairly presented in all material respects and prepared on a basis materially
consistent with the financial statements and books and records of the Company;
there are no financial statements (historical or pro forma) that are required to
be included or incorporated by reference in the Registration Statement, or the
Prospectus that are not included or incorporated by reference as required; the
Company does not have any material liabilities or obligations, direct or
contingent (including any off balance sheet obligations), not described in the
Registration Statement (including the exhibits thereto and documents
incorporated by reference thereto) and the Prospectus, which are required to be
described in the Registration Statement or Prospectus (including the exhibits
thereto and documents incorporated by reference thereto); and all disclosures
contained or incorporated by reference in the Registration Statement and the
Prospectus, if any, regarding “non-GAAP financial measures” (as such term is
defined by the rules and regulations of the Commission) comply in all material
respects with Regulation G of the Exchange Act and Item 10 of Regulation S-K
under the Securities Act, to the extent applicable.

e.    Conformity with EDGAR Filing. The Prospectus delivered to the Agent for
use in connection with the sale of the Placement Shares pursuant to this
Agreement will be identical to the versions of the Prospectus created to be
transmitted to the Commission for filing via EDGAR, except to the extent
permitted by Regulation S-T.

 

7



--------------------------------------------------------------------------------

f.    Organization. The Company is and will be, duly organized, validly existing
as a corporation and in good standing under the laws of its jurisdiction of
organization. The Company is, and will be, duly licensed or qualified as a
foreign corporation for transaction of business and in good standing under the
laws of each other jurisdiction in which its ownership or lease of property or
the conduct of its business requires such license or qualification, and has all
corporate power and authority necessary to own or hold its properties and to
conduct its businesses as described in the Registration Statement and the
Prospectus (including the exhibits thereto and documents incorporated by
reference thereto), except where the failure to be so qualified or in good
standing or have such power or authority would not, individually or in the
aggregate, have a material adverse effect or would reasonably be expected to
have a material adverse effect on the assets, business, operations, earnings,
properties, condition (financial or otherwise), prospects, stockholders’ equity
or results of operations of the Company taken as a whole, or prevent the
consummation of the transactions contemplated hereby (a “Material Adverse
Effect”).

g.    Subsidiaries. The subsidiaries set forth on Schedule 4 hereto (each, a
“Subsidiary” and collectively, the “Subsidiaries”) are the Company’s only
significant subsidiaries (as such term is defined in Rule 1-02 of Regulation S-X
promulgated by the Commission). Each Subsidiary is duly organized and validly
existing as a corporation or other entity under the laws of its respective
jurisdictions of organization and is in good standing under such laws. Each of
the Subsidiaries has requisite corporate or other organizational power to carry
on its business as described in the Prospectus. Each of the Subsidiaries is duly
qualified to transact business and is in good standing in all jurisdictions in
which the conduct of its business requires such qualification; except where the
failure to be so qualified or to be in good standing would not result in a
Material Adverse Effect.

h.    No Violation or Default. Neither the Company nor any of its Subsidiaries
are (i) in violation of its charter or by-laws or similar organizational
documents; (ii) in default, and no event has occurred that, with notice or lapse
of time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company is a party or by which the Company is bound or to which any of
the property or assets of the Company is subject; or (iii) in violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority having jurisdiction over the
Company, except, in the case of each of clauses (ii) and (iii) above, for any
such violation or default that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. To the Company’s
knowledge, no other party under any material contract or other agreement to
which it or any of its Subsidiaries is a party is in default in any respect
thereunder where such default would reasonably be expected to have a Material
Adverse Effect.

i.    No Material Adverse Effect. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the
Registration Statement and Prospectus, other than the transactions contemplated
by the Agreement and Plan of Merger and Reorganization by and among Forte
Biosciences, Inc., Forte Subsidiary, Inc., Tocagen Inc. and Telluride Merger
Sub, Inc., dated February 19, 2020, as amended, there has not been (i) any
Material Adverse Effect, or any development involving a prospective Material
Adverse Effect, in

 

8



--------------------------------------------------------------------------------

or affecting the business, properties, management, condition (financial or
otherwise), results of operations, or prospects of the Company or its
Subsidiaries, (ii) other than the transactions contemplated by this Agreement,
any transaction which is material to the Company or its Subsidiaries, (iii) any
obligation or liability, direct or contingent (including any off-balance sheet
obligations), incurred by the Company or its Subsidiaries, which is material to
the Company or its Subsidiaries, (iv) any material change in the capital stock
(other than (A) the grant of additional options or other equity awards under the
Company’s existing stock option plans, (B) changes in the number of outstanding
Common Stock of the Company due to the issuance of shares upon the exercise or
conversion of securities exercisable for, or convertible into, Common Stock
outstanding on the date hereof, (C) as a result of the issuance of Placement
Shares, (D) any repurchases of capital stock of the Company, (E) as described in
a proxy statement filed on Schedule 14A or a Registration Statement on Form S-4,
or (F) otherwise publicly announced) or outstanding long-term indebtedness of
the Company or (v) any dividend or distribution of any kind declared, paid or
made on the capital stock of the Company, other than in each case above (A) in
the ordinary course of business or, (B) as otherwise disclosed in the
Registration Statement or Prospectus (including any document incorporated by
reference therein).

j.    Capitalization. The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and non-assessable and, other
than as disclosed in the Registration Statement or the Prospectus, are not
subject to any preemptive rights, rights of first refusal or similar rights. The
Company has an authorized, issued and outstanding capitalization as set forth in
the Registration Statement and the Prospectus as of the dates referred to
therein (other than (i) the grant of additional options or other equity awards
under the Company’s existing stock option plans, (ii) changes in the number of
outstanding shares of Common Stock of the Company due to the issuance of shares
upon the exercise or conversion of securities exercisable for, or convertible
into, Common Stock outstanding on the date hereof, (iii) as a result of the
issuance of Placement Shares, or (iv) any repurchases of capital stock of the
Company), and such authorized capital stock conforms in all material respects to
the description thereof set forth in the Registration Statement and the
Prospectus. The description of the Common Stock in the Registration Statement
and the Prospectus is complete and accurate in all material respects.

k.    S-3 Eligibility. (i) At the time of filing the Registration Statement and
(ii) at the time of the most recent amendment thereto for the purposes of
complying with Section 10(a)(3) of the Securities Act (whether such amendment
was by post-effective amendment, incorporated report filed pursuant to
Section 13 or 15(d) of the Exchange Act or form of prospectus), the Company met
the then applicable requirements for use of Form S-3 under the Securities Act.

l.    Authorization; Enforceability. The Company has full legal right, power and
authority to enter into this Agreement and perform the transactions contemplated
hereby. This Agreement has been duly authorized, executed and delivered by the
Company and is a legal, valid and binding agreement of the Company enforceable
against the Company in accordance with its terms, except to the extent that
(i) enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles and (ii) the indemnification and contribution provisions of
Section 11 hereof may be limited by federal or state securities laws and public
policy considerations in respect thereof.

 

9



--------------------------------------------------------------------------------

m.    Authorization of Placement Shares. The Placement Shares, when issued and
delivered pursuant to the terms approved by the board of directors of the
Company or a duly authorized committee thereof, or a duly authorized executive
committee, against payment therefor as provided herein, will be duly and validly
authorized and issued and fully paid and nonassessable, free and clear of any
pledge, lien, encumbrance, security interest or other claim (other than any
pledge, lien, encumbrance, security interest or other claim arising from an act
or omission of the Agent or a purchaser), including any statutory or contractual
preemptive rights, resale rights, rights of first refusal or other similar
rights, and will be registered pursuant to Section 12 of the Exchange Act. The
Placement Shares, when issued, will conform in all material respects to the
description thereof set forth in or incorporated into the Prospectus.

n.    No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or any
governmental or regulatory authority having jurisdiction over the Company is
required for the execution, delivery and performance by the Company of this
Agreement, and the issuance and sale by the Company of the Placement Shares as
contemplated hereby, except for the registration of the Placement Shares under
the Securities Act and pursuant to the Registration Statement which has been
completed that, and such consents, approvals, authorizations, orders and
registrations or qualifications as may be required under applicable state
securities laws or by the by-laws and rules of the Financial Industry Regulatory
Authority (“FINRA”) or the Exchange, including any notices that may be required
by Exchange, in connection with the sale of the Placement Shares by the Agent.

o.    No Preferential Rights. (i) No person, as such term is defined in
Rule 1-02 of Regulation S-X promulgated under the Securities Act (each, a
“Person”), has the right, contractual or otherwise, to cause the Company to
issue or sell to such Person any Common Stock or shares of any other capital
stock or other securities of the Company (other than upon the exercise of
options or warrants to purchase Common Stock or upon the exercise of options
that may be granted from time to time under the Company’s stock option plans),
(ii) no Person has any preemptive rights, rights of first refusal, or any other
rights (whether pursuant to a “poison pill” provision or otherwise) to purchase
any Common Stock or shares of any other capital stock or other securities of the
Company from the Company which have not been duly waived with respect to the
offering contemplated hereby, (iii) no Person has the right to act as an
underwriter or as a financial advisor to the Company in connection with the
offer and sale of the Common Stock, and (iv) no Person has the right,
contractual or otherwise, to require the Company to register under the
Securities Act any Common Stock or shares of any other capital stock or other
securities of the Company, or to include any such shares or other securities in
the Registration Statement or the offering contemplated thereby, whether as a
result of the filing or effectiveness of the Registration Statement or the sale
of the Placement Shares as contemplated thereby or otherwise, except in each
case for such rights as have been waived on or prior to the date hereof.

p.    Independent Public Accountant. The Company’s accountants whose report on
the consolidated financial statements of the Company is filed with or
incorporated into the Commission as part of the Company’s most recent Annual
Report on Form 10-K filed with the Commission and incorporated into the
Registration Statement, are and, during the periods

 

10



--------------------------------------------------------------------------------

covered by their report, were independent public accountants within the meaning
of the Securities Act and the Public Company Accounting Oversight Board (United
States). To the Company’s knowledge, following due inquiry, the Company’s
accountants are not in violation of the auditor independence requirements of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) with respect to the
Company.

q.    Enforceability of Agreements. All agreements between the Company and third
parties expressly referenced in the Prospectus, other than such agreements that
have expired by their terms or whose termination is disclosed in documents filed
by the Company on EDGAR, are legal, valid and binding obligations of the Company
enforceable in accordance with their respective terms, against the Company and,
to the Company’s knowledge, the other parties thereto, except to the extent that
(i) enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles and (ii) the indemnification provisions of certain
agreements may be limited by federal or state securities laws or public policy
considerations in respect thereof, and except for any unenforceability that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

r.    No Litigation. There are no legal, governmental or regulatory actions,
suits or proceedings pending, nor, to the Company’s knowledge, any legal,
governmental or regulatory investigations, to which the Company or its
Subsidiaries is a party or to which any property of the Company or its
Subsidiaries is the subject that, individually or in the aggregate, if
determined adversely to the Company or its Subsidiaries, would reasonably be
expected to have a Material Adverse Effect or materially and adversely affect
the ability of the Company to perform its obligations under this Agreement; to
the Company’s knowledge, no such actions, suits or proceedings are threatened or
contemplated by any governmental or regulatory authority or threatened by others
that, individually or in the aggregate, if determined adversely to the Company,
would reasonably be expected to have a Material Adverse Effect; and (i) there
are no current or pending legal, governmental or regulatory actions, suits or
proceedings, or, to the Company’s knowledge, investigations, that are required
under the Securities Act to be described in the Prospectus that are not
described in the Prospectus including any Incorporated Document; and (ii) there
are no contracts or other documents that are required under the Securities Act
to be filed as exhibits to the Registration Statement that are not so filed.

s.    Licenses and Permits. The Company and its Subsidiaries possess and have
obtained all licenses, certificates, consents, orders, approvals, permits and
other authorizations issued by, and have made all declarations and filings with,
the appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of their respective businesses as described in the
Registration Statement and the Prospectus (the “Permits”), except where the
failure to possess, obtain or make the same would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
and its Subsidiaries have not received written notice of any proceeding relating
to revocation or modification of any such Permit or has any reason to believe
that such Permit will not be renewed in the ordinary course, except where the
failure to obtain any such renewal would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

t.    No Material Defaults. The Company and its Subsidiaries have not defaulted
on any installment on indebtedness for borrowed money or on any rental on one or
more long-term leases, which defaults, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. The Company has not
filed a report pursuant to Section 13(a) or 15(d) of the Exchange Act since the
filing of its last Annual Report on Form 10-K, indicating that it (i) has failed
to pay any dividend or sinking fund installment on preferred stock or (ii) has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

u.    Certain Market Activities. Neither the Company, nor any of its directors,
officers or controlling persons has taken, directly or indirectly, any action
designed, or that has constituted or would reasonably be expected to cause or
result in, under the Exchange Act or otherwise, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Placement Shares.

v.    Broker/Dealer Relationships. Neither the Company nor its Subsidiaries nor
any related entities (i) are required to register as a “broker” or “dealer” in
accordance with the provisions of the Exchange Act or (ii) directly or
indirectly through one or more intermediaries, controls or is a “person
associated with a member” or “associated person of a member” (within the meaning
set forth in the FINRA Manual).

w.    Reliance. The Company has not relied upon the Agent or legal counsel for
the Agent for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Shares.

x.    Taxes. The Company and its Subsidiaries have filed all federal, state,
local and foreign tax returns which have been required to be filed and paid all
taxes shown thereon through the date hereof, to the extent that such taxes have
become due and are not being contested in good faith, except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect.
Except as otherwise disclosed in or contemplated by the Registration Statement
or the Prospectus, no tax deficiency has been determined adversely to the
Company or its Subsidiaries which has had, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. The Company
has no knowledge of any federal, state or other governmental tax deficiency,
penalty or assessment which has been asserted or threatened against it which
would have a Material Adverse Effect.

y.    Title to Real and Personal Property. The Company and its Subsidiaries have
good and valid title in fee simple to all items of real property and good and
valid title to all personal property described in the Registration Statement or
Prospectus as being owned by them that are material to the businesses of the
Company and its Subsidiaries, in each case, free and clear of all liens,
encumbrances and claims, except those that would reasonably be expected to not,
individually or in the aggregate, have a Material Adverse Effect. Any real
property described in the Registration Statement or Prospectus as being leased
by the Company or its Subsidiaries is held by them under valid, existing and
enforceable leases, except those that would not be reasonably be expected,
individually or in the aggregate, have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

z.    Intellectual Property. To the Company’s knowledge, the Company and its
Subsidiaries own or possess adequate enforceable rights to use all patents,
patent applications, trademarks (both registered and unregistered), service
marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) (collectively, the “Intellectual Property”), necessary for the
conduct of their respective businesses as conducted as of the date hereof; the
Company and its Subsidiaries have not received any written notice of any claim
of infringement or conflict which asserted Intellectual Property rights of
others, which infringement or conflict, if the subject of an unfavorable
decision, would result in a Material Adverse Effect; there are no pending, or to
the Company’s knowledge, threatened judicial proceedings or interference
proceedings against the Company or its Subsidiaries challenging the Company’s
rights in or to or the validity of the scope of any of the Company’s patents,
patent applications or proprietary information; to the Company’s knowledge, no
other entity or individual has any right or claim in any of the Company’s or its
Subsidiaries’ patents, patent applications or any patent to be issued therefrom
by virtue of any contract, license or other agreement entered into between such
entity or individual and the Company or by any non-contractual obligation, other
than by written licenses granted by the Company, except for such right or claim
that would not reasonably be expected to, individually or in the aggregate, have
a Material Adverse Effect; the Company and its Subsidiaries have not received
any written notice of any claim challenging the rights of the Company in or to
any Intellectual Property owned, licensed or optioned by the Company or its
Subsidiaries which claim, if the subject of an unfavorable decision would result
in a Material Adverse Effect.

aa.    Environmental Laws. The Company (i) is in compliance with any and all
applicable federal, state, local and foreign laws, rules, regulations, decisions
and orders relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”); (ii) has received and is in
compliance with all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses as
described in the Registration Statement and the Prospectus; and (iii) has not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except, in the case of any of clauses (i),
(ii) or (iii) above, for any such failure to comply or failure to receive
required permits, licenses, other approvals or liability as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

bb.    Disclosure Controls. The Company maintains systems of internal accounting
controls designed to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company is not aware of any
material weaknesses in its internal control over financial reporting (other than
as set forth in the Registration Statement or the Prospectus). Since the date of
the latest audited financial statements of the Company included in

 

13



--------------------------------------------------------------------------------

the Prospectus, there has been no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting
(other than as set forth in the Registration Statement or the Prospectus). The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15 and 15d-15) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s Annual Report on
Form 10-K or Quarterly Report on Form 10- Q, as the case may be, is being
prepared.    The Company presented in its Form 10-K for the fiscal year most
recently ended the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the most recent Evaluation Date. Since the filing date of the
Form 10-K for the fiscal year most recently ended (such date, the “Evaluation
Date”), there have been no significant changes in the Company’s internal
controls (as such term is defined in Item 307(b) of Regulation S-K under the
Securities Act) or, to the Company’s knowledge, in other factors that could
significantly affect the Company’s internal controls. To the knowledge of the
Company, the Company’s “internal controls over financial reporting” and
“disclosure controls and procedures” are effective.

cc.    Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or, to the knowledge of the Company, any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any applicable provisions of the Sarbanes-Oxley Act and the rules and
regulations promulgated thereunder. Each of the principal executive officer and
the principal financial officer of the Company (or each former principal
executive officer of the Company and each former principal financial officer of
the Company as applicable) has made all certifications required by Sections 302
and 906 of the Sarbanes-Oxley Act with respect to all reports, schedules, forms,
statements and other documents required to be filed by it or furnished by it to
the Commission during the past 12 months. For purposes of the preceding
sentence, “principal executive officer” and “principal financial officer” shall
have the meanings given to such terms in the Exchange Act Rules 13a-15 and
15d-15.

dd.    Finder’s Fees. The Company has not incurred any liability for any
finder’s fees, brokerage commissions or similar payments in connection with the
transactions herein contemplated, except as may otherwise exist with respect to
the Agent pursuant to this Agreement.

ee.    Labor Disputes. No labor disturbance by or dispute with employees of the
Company or its Subsidiaries exists or, to the knowledge of the Company, is
threatened which would reasonably be expected to result in a Material Adverse
Effect.

ff.    Investment Company Act. Neither the Company or its Subsidiaries is or,
after giving effect to the offering and sale of the Placement Shares, will be,
an “investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

gg.    Operations. The operations of the Company and its Subsidiaries are and
have been conducted at all times in compliance in all material respects with
applicable financial record keeping and reporting requirements of the Currency
and Foreign Transactions Reporting

 

14



--------------------------------------------------------------------------------

Act of 1970, as amended, the money laundering statutes of all jurisdictions to
which the Company and its Subsidiaries are subject, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency having jurisdiction over the
Company and its Subsidiaries (collectively, the “Money Laundering Laws”), except
as would not reasonably be expected to result in a Material Adverse Effect; and
no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or its Subsidiaries
with respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.

hh.    Off-Balance Sheet Arrangements. There are no transactions, arrangements
and other relationships between and/or among the Company, and/or, to the
knowledge of the Company, any of its affiliates and any unconsolidated entity,
including, but not limited to, any structured finance, special purpose or
limited purpose entity (each, an “Off Balance Sheet Transaction”) that would
reasonably be expected to affect materially the Company’s liquidity or the
availability of or requirements for its capital resources, including those Off
Balance Sheet Transactions described in the Commission’s Statement about
Management’s Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos. 33-8056; 34-45321; FR-61), required to be described in
the Registration Statement or the Prospectus which have not been described as
required.

ii.    Underwriter Agreements. The Company is not a party to any agreement with
an agent or underwriter for any other “at the market” or continuous equity
transaction.

jj.    ERISA. To the knowledge of the Company, each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company or any of its affiliates for employees or former
employees of the Company has been maintained in material compliance with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to ERISA and the Internal Revenue Code of
1986, as amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred which would
result in a material liability to the Company with respect to any such plan
excluding transactions effected pursuant to a statutory or administrative
exemption; and for each such plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, no “accumulated funding
deficiency” as defined in Section 412 of the Code has been incurred, whether or
not waived, and the fair market value of the assets of each such plan (excluding
for these purposes accrued but unpaid contributions) exceeds the present value
of all benefits accrued under such plan determined using reasonable actuarial
assumptions, other than, in the case of (i), (ii) and (iii) above, as would not
reasonably be expected to have a Material Adverse Effect.

kk.    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward-Looking Statement”) contained in the Registration Statement and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith. The Forward-Looking Statements
incorporated by reference in the Registration Statement and the Prospectus from
the Company’s Annual Report on Form 10-K for the fiscal year most recently ended
(i) except for any Forward-Looking Statement included in any financial

 

15



--------------------------------------------------------------------------------

statements and notes thereto, are, to the Company’s knowledge, within the
coverage of the safe harbor for forward looking statements set forth in
Section 27A of the Securities Act, Rule 175(b) under the Securities Act or Rule
3b-6 under the Exchange Act, as applicable, (ii) were made by the Company with a
reasonable basis and in good faith and reflect the Company’s good faith
commercially reasonable best estimate of the matters described therein as of the
respective dates on which such statements were made, and (iii) have been
prepared in accordance with Item 10 of Regulation S-K under the Securities Act.

ll.    Margin Rules. Neither the issuance, sale and delivery of the Placement
Shares nor the application of the proceeds thereof by the Company as described
in the Registration Statement and the Prospectus will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System.

mm.    Insurance. The Company and its Subsidiaries carry, or are covered by,
insurance in such amounts and covering such risks as the Company and its
Subsidiaries, as applicable, reasonably believes are adequate for the conduct of
their business and as is customary for companies of similar size engaged in
similar businesses in similar industries.

nn.    No Improper Practices. (i) Neither the Company nor to the Company’s
knowledge, any of their respective executive officers has, in the past five
years, made any unlawful contributions to any candidate for any political office
(or failed fully to disclose any contribution in violation of law) or made any
contribution or other payment to any official of, or candidate for, any federal,
state, municipal, or foreign office or other person charged with similar public
or quasi-public duty in violation of any law or of the character required to be
disclosed in the Prospectus; (ii) no relationship, direct or indirect, exists
between or among the Company or, to the Company’s knowledge, or any affiliate of
any of the Company, on the one hand, and the directors, officers and
stockholders of the Company or, on the other hand, that is required by the
Securities Act to be described in the Registration Statement and the Prospectus
that is not so described; (iii) no relationship, direct or indirect, exists
between or among the Company or any affiliate of them, on the one hand, and the
directors, officers, stockholders or directors of the Company or, on the other
hand, that is required by the rules of FINRA to be described in the Registration
Statement and the Prospectus that is not so described; (iv) there are no
material outstanding loans or advances or material guarantees of indebtedness by
the Company to or for the benefit of any of its officers or directors or any of
the members of the families of any of them; and (v) the Company has not offered,
or caused any placement agent to offer, Common Stock to any person with the
intent to influence unlawfully (A) a customer or supplier of the Company to
alter the customer’s or supplier’s level or type of business with the Company or
(B) a trade journalist or publication to write or publish favorable information
about the Company or any of its products or services, and, (vi) neither the
Company nor, to the Company’s knowledge, any employee or agent of the Company
has made any payment of funds of the Company or received or retained any funds
in violation of any law, rule or regulation (including, without limitation, the
Foreign Corrupt Practices Act of 1977), which payment, receipt or retention of
funds is of a character required to be disclosed in the Registration Statement
or the Prospectus.

oo.    Status Under the Securities Act. The Company was not and is not an
ineligible issuer as defined in Rule 405 at the times specified in Rules 164 and
433 under the Securities Act in connection with the offering of the Placement
Shares.

 

16



--------------------------------------------------------------------------------

pp.    No Misstatement or Omission in an Issuer Free Writing Prospectus. Each
Issuer Free Writing Prospectus, as of its issue date and as of each Applicable
Time (as defined in Section 25 below), did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
incorporated document deemed to be a part thereof that has not been superseded
or modified. The foregoing sentence does not apply to statements in or omissions
from any Issuer Free Writing Prospectus based upon and in conformity with
written information furnished to the Company by the Agent specifically for use
therein.

qq.    No Conflicts. Neither the execution of this Agreement, nor the issuance,
offering or sale of the Placement Shares, nor the consummation of any of the
transactions contemplated herein and therein, nor the compliance by the Company
with the terms and provisions hereof and thereof will conflict with, or will
result in a breach of, any of the terms and provisions of, or has constituted or
will constitute a default under, or has resulted in or will result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company pursuant to the terms of any contract or other agreement
to which the Company is a party to or to which any of the property or assets of
the Company is subject, except such conflicts, breaches, defaults, liens,
charges or encumbrances as may have been waived; nor will such action result
(x) in any violation of the provisions of the organizational or governing
documents of the Company, or (y) in any material violation of the provisions of
any statute or any order, rule or regulation applicable to the Company or of any
court or of any federal, state or other regulatory authority or other government
body having jurisdiction over the Company, except where such violation would not
reasonably be expected to have a Material Adverse Effect.

rr.    Compliance with Applicable Laws. The Company and its Subsidiaries:
(A) are and at all times have been in material compliance with all statutes,
rules and regulations applicable to the ownership, testing, development,
manufacture, packaging, processing, use, distribution, marketing, labeling,
promotion, sale, offer for sale, storage, import, export or disposal of any
product under development, manufactured or distributed by the Company
(“Applicable Laws”), except for such non-compliance as would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect,
(B) have not received any Form 483 from the Food and Drug Administration of the
U.S. Department of Health and Human Services (the “FDA”), notice of adverse
finding, warning letter, or other written correspondence or notice from the FDA,
the European Medicines Agency (the “EMA”), or any other federal, state, local or
foreign governmental or regulatory authority alleging or asserting material
noncompliance with any Applicable Laws or any licenses, certificates, consents,
approvals, clearances, authorizations, permits, orders and supplements or
amendments thereto required by any such Applicable Laws (“Authorizations”),
which would, individually or in the aggregate, result in a Material Adverse
Effect; (C) possess all material Authorizations and such Authorizations are
valid and in full force and effect and are not in material violation of any term
of any such Authorizations; (D) have not received written notice of any claim,
action, suit, proceeding, hearing, enforcement, investigation, arbitration or
other action from the FDA, the EMA, or any other federal, state, local or
foreign governmental or regulatory authority or third party alleging that any
Company product, operation or activity is in material violation of any
Applicable Laws or Authorizations and has no knowledge that the FDA, the EMA, or
any other federal, state, local or foreign governmental or regulatory authority
or third party is considering

 

17



--------------------------------------------------------------------------------

any such claim, litigation, arbitration, action, suit, investigation or
proceeding against the Company or its Subsidiaries, except as would not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect; (E) have not received notice that the FDA, EMA, or any other
federal, state, local or foreign governmental or regulatory authority has taken,
is taking or intends to take action to limit, suspend, modify or revoke any
material Authorizations and has no knowledge that the FDA, EMA, or any other
federal, state, local or foreign governmental or regulatory authority is
considering such action, except as would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect; and (F) have
filed, obtained, maintained or submitted all reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments as
required by any Applicable Laws or Authorizations except where the failure to
file such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments would not result in a Material Adverse
Effect, and that all such reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments were materially
complete and correct on the date filed (or were corrected or supplemented by a
subsequent submission).

ss.    Clinical Studies. All animal and other preclinical studies and clinical
trials conducted by the Company or on behalf of the Company were, and, if still
pending are, to the Company’s knowledge, being conducted in all material
respects in compliance with all Applicable Laws and in accordance with
experimental protocols, procedures and controls generally used by qualified
experts in the preclinical study and clinical trials of new drugs and biologics
as applied to comparable products to those being developed by the Company,
except in each case where failure to comply would not reasonably be expected to
have a Material Adverse Effect; the descriptions of the results of such
preclinical studies and clinical trials contained in the Registration Statement
and the Prospectus are accurate in all material respects, and, except as set
forth in the Registration Statement and the Prospectus, the Company has no
knowledge of any other clinical trials or preclinical studies, the results of
which reasonably call into question the clinical trial or preclinical study
results described or referred to in the Registration Statement and the
Prospectus when viewed in the context in which such results are described; and
the Company has not received any written notices or correspondence from the FDA,
the EMA, or any other domestic or foreign governmental agency requiring the
termination or suspension of any preclinical studies or clinical trials
conducted by or on behalf of the Company that are described in the Registration
Statement and the Prospectus or the results of which are referred to in the
Registration Statement and the Prospectus.

tt.    Compliance Program. The Company and its Subsidiaries have taken such
steps as are reasonable and appropriate to comply in all material respects with
applicable regulatory guidelines (including, without limitation, those
administered by the FDA, the EMA, and any other foreign, federal, state or local
governmental or regulatory authority having jurisdiction over the Company and
its Subsidiaries and performing functions similar to those performed by the FDA
or EMA); except where such noncompliance would not reasonably be expected to
have a Material Adverse Effect.

 

18



--------------------------------------------------------------------------------

uu.    OFAC.

(i)    To the Company’s knowledge, neither the Company ( the “Entity”) nor, to
the Company’s knowledge, any director, officer, employee, agent, affiliate or
representative of the Entity, is a government, individual, or entity (in this
paragraph (ss), “Person”) that is, or is owned or controlled by a Person that
is:

(a) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury
(“HMT”), or other relevant sanctions authority (collectively, “Sanctions”), nor

(b) located, organized or resident in a country or territory that is the subject
of Sanctions.

(ii)    The Entity represents and covenants that it will not, directly or
indirectly, knowingly use the proceeds of the offering, or knowingly lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person:

(a)    to fund or facilitate any activities or business of or with any Person or
in any country or territory that, at the time of such funding or facilitation,
is the subject of Sanctions; or

(b)    in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(iii)    The Entity represents and covenants that, except as detailed in the
Prospectus, for the past five years, it has not knowingly engaged in, is not now
knowingly engaged in, and will not knowingly engage in, any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was the subject of Sanctions.

vv.    Stock Transfer Taxes. On each Settlement Date, all material stock
transfer or other taxes (other than income taxes) which are required to be paid
by the Company in connection with the sale and transfer of the Placement Shares
to be sold hereunder will be, or will have been, fully paid or provided for by
the Company and all laws imposing such taxes will be or will have been fully
complied with by the Company in all material respects.

Any certificate signed by an officer of the Company and delivered to the Agent
or to counsel for the Agent pursuant to or in connection with this Agreement
shall be deemed to be a representation and warranty by the Company, as
applicable, to the Agent as to the matters set forth therein.

7.    Covenants of the Company. The Company covenants and agrees with the Agent
that:

a.    Registration Statement Amendments. After the date of this Agreement and
during any period in which a prospectus relating to any Placement Shares is
required to be delivered by the Agent under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act) (the “Prospectus Delivery Period”), (i) the Company will
notify the Agent promptly of the time when any

 

19



--------------------------------------------------------------------------------

subsequent amendment to the Registration Statement, other than documents
incorporated by reference or amendments not related to any Placement, has been
filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus has been filed and of any request by the Commission
for any amendment or supplement to the Registration Statement or Prospectus
related to the Placement or for additional information related to the Placement,
(ii) the Company will prepare and file with the Commission, promptly upon the
Agent’s request, any amendments or supplements to the Registration Statement or
Prospectus that, in the Agent’s reasonable opinion, may be necessary or
advisable in connection with the distribution of the Placement Shares by the
Agent (provided, however, that the failure of the Agent to make such request
shall not relieve the Company of any obligation or liability hereunder, or
affect the Agent’s right to rely on the representations and warranties made by
the Company in this Agreement and provided, further, that the only remedy the
Agent shall have with respect to the failure to make such filing shall be to
cease making sales under this Agreement until such amendment or supplement is
filed); (iii) the Company will not file any amendment or supplement to the
Registration Statement or Prospectus relating to the Placement Shares or a
security convertible into the Placement Shares (other than an Incorporated
Document) unless a copy thereof has been submitted to the Agent within a
reasonable period of time before the filing and the Agent has not reasonably
objected thereto within two (2) Business Days (as defined below) (provided,
however, that (A) the failure of the Agent to make such objection shall not
relieve the Company of any obligation or liability hereunder, or affect the
Agent’s right to rely on the representations and warranties made by the Company
in this Agreement and (B) the Company has no obligation to provide the Agent any
advance copy of such filing or to provide the Agent an opportunity to object to
such filing if the filing does not name the Agent or is not related to the
transaction herein provided; and provided, further, that the only remedy the
Agent shall have with respect to the failure by the Company to obtain such
consent shall be to cease making sales under this Agreement), and the Company
will furnish to the Agent at the time of filing thereof a copy of any document
that upon filing is deemed to be incorporated by reference into the Registration
Statement or Prospectus, except for those documents available via EDGAR; and
(iii) the Company will cause each amendment or supplement to the Prospectus to
be filed with the Commission as required pursuant to the applicable paragraph of
Rule 424(b) of the Securities Act or, in the case of any document to be
incorporated therein by reference, to be filed with the Commission as required
pursuant to the Exchange Act, within the time period prescribed (the
determination to file or not file any amendment or supplement with the
Commission under this Section 7(a), based on the Company’s reasonable opinion or
reasonable objections, shall be made exclusively by the Company).

b.    Notice of Commission Stop Orders. The Company will advise the Agent,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its reasonable best efforts to prevent the issuance of any
stop order or to obtain its withdrawal if such a stop order should be issued.
The Company will advise the Agent promptly after it receives any request by the
Commission for any amendments to the Registration Statement or any amendment or
supplements to the Prospectus or any Issuer Free Writing Prospectus or for
additional information related to the offering of the Placement Shares or for
additional information related to the Registration Statement, the Prospectus or
any Issuer Free Writing Prospectus.

 

20



--------------------------------------------------------------------------------

c.    Delivery of Prospectus; Subsequent Changes. During the Prospectus Delivery
Period, the Company will use its commercially reasonable efforts to comply with
all requirements imposed upon it by the Securities Act, as from time to time in
force, and to file on or before their respective due dates all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other
provision of or under the Exchange Act. If the Company has omitted any
information from the Registration Statement pursuant to Rule 430A under the
Securities Act, it will use its commercially reasonable efforts to comply with
the provisions of and make all requisite filings with the Commission pursuant to
said Rule 430A and to notify the Agent promptly of all such filings. If during
the Prospectus Delivery Period any event occurs as a result of which the
Prospectus as then amended or supplemented would include an untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances then existing, not
misleading, or if during such Prospectus Delivery Period it is necessary to
amend or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify the Agent to suspend the
offering of Placement Shares during such period and the Company will promptly
amend or supplement the Registration Statement or Prospectus (at the expense of
the Company) so as to correct such statement or omission or effect such
compliance; provided, however, that the Company may delay the filing of any
amendment or supplement, if in the judgment of the Company, it is in the best
interest of the Company.

d.    Listing of Placement Shares. During the Prospectus Delivery Period, the
Company will use its reasonable best efforts to cause the Placement Shares to be
listed on the Exchange and to qualify the Placement Shares for sale under the
securities laws of such jurisdictions in the United States as the Agent
reasonably designates and to continue such qualifications in effect so long as
required for the distribution of the Placement Shares; provided, however, that
the Company shall not be required in connection therewith to qualify as a
foreign corporation or dealer in securities or file a general consent to service
of process in any jurisdiction.

e.    Delivery of Registration Statement and Prospectus. The Company will
furnish to the Agent and its counsel (at the reasonable expense of the Company)
copies of the Registration Statement, the Prospectus (including all documents
incorporated by reference therein) and all amendments and supplements to the
Registration Statement or Prospectus that are filed with the Commission during
the Prospectus Delivery Period (including all documents filed with the
Commission during such period that are deemed to be incorporated by reference
therein), in each case as soon as reasonably practicable and in such quantities
as the Agent may from time to time reasonably request and, at the Agent’s
request, will also furnish copies of the Prospectus to each exchange or market
on which sales of the Placement Shares may be made; provided, however, that the
Company shall not be required to furnish any document to the Agent to the extent
such document is available on EDGAR.

f.    Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of
Section 11(a) and Rule 158 of the Securities Act.

 

21



--------------------------------------------------------------------------------

g.    Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

h.    Notice of Other Sales. Without the prior written consent of the Agent, the
Company will not, directly or indirectly, offer to sell, sell, contract to sell,
grant any option to sell or otherwise dispose of any Common Stock (other than
the Placement Shares offered pursuant to this Agreement) or securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire, Common Stock during the period beginning on the date on
which any Placement Notice is delivered to the Agent hereunder and ending on the
third (3rd) Trading Day immediately following the final Settlement Date with
respect to Placement Shares sold pursuant to such Placement Notice (or, if the
Placement Notice has been terminated or suspended prior to the sale of all
Placement Shares covered by a Placement Notice, the date of such suspension or
termination); and will not directly or indirectly in any other “at the market”
or continuous equity transaction offer to sell, sell, contract to sell, grant
any option to sell or otherwise dispose of any Common Stock (other than the
Placement Shares offered pursuant to this Agreement) or securities convertible
into or exchangeable for Common Stock, warrants or any rights to purchase or
acquire, Common Stock prior to the termination of this Agreement; provided,
however, that such restrictions will not be required in connection with the
Company’s issuance or sale of (i) Common Stock, options to purchase Common Stock
or Common Stock issuable upon the exercise of options, pursuant to any employee
or director stock option or benefits plan, stock ownership plan or dividend
reinvestment plan (but not Common Stock subject to a waiver to exceed plan
limits in its dividend reinvestment plan) of the Company whether now in effect
or hereafter implemented; (ii) Common Stock issuable upon conversion of
securities or the exercise of warrants, options or other rights in effect or
outstanding, and disclosed in filings by the Company available on EDGAR or
otherwise in writing to the Agent; (iii) Common Stock, or securities convertible
into or exercisable for Common Stock, offered and sold in a privately negotiated
transaction to vendors, customers, strategic partners or potential strategic
partners or other investors conducted in a manner so as not to be integrated
with the offering of Common Stock hereby; and (iv) Common Stock in connection
with any acquisition, strategic investment or other similar transaction
(including any joint venture, strategic alliance or partnership).

i.    Change of Circumstances. The Company will, at any time during the pendency
of a Placement Notice, advise the Agent promptly after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
alter or affect in any material respect any opinion, certificate, letter or
other document required to be provided to the Agent pursuant to this Agreement.

j.    Due Diligence Cooperation. During the term of this Agreement, the Company
will cooperate with any reasonable due diligence review conducted by the Agent
or their representatives in connection with the transactions contemplated
hereby, including, without limitation, providing information and making
available documents and senior corporate officers, during regular business hours
and at the Company’s principal offices, as the Agent may reasonably request.

 

22



--------------------------------------------------------------------------------

k.    Required Filings Relating to Placement of Placement Shares. To the extent
that the filing of a prospectus supplement with the Commission with respect to a
placement of Placement Shares becomes required under Rule 424(b) under the
Securities Act, the Company agrees that on such dates as the Securities Act
shall require, the Company will (i) file a prospectus supplement with the
Commission under the applicable paragraph of Rule 424(b) under the Securities
Act (each and every filing under Rule 424(b), a “Filing Date”), which prospectus
supplement will set forth, within the relevant period, the amount of Placement
Shares sold through the Agent, the Net Proceeds to the Company and the
compensation payable by the Company to the Agent with respect to such Placement
Shares, and (ii) deliver such number of copies of each such prospectus
supplement to each exchange or market on which such sales were effected as may
be required by the rules or regulations of such exchange or market.

l.    Representation Dates; Certificate. Each time during the term of this
Agreement that the Company:

(i)    amends or supplements (other than a prospectus supplement relating solely
to an offering of securities other than the Placement Shares) the Registration
Statement or the Prospectus relating to the Placement Shares by means of a
post-effective amendment, sticker, or supplement but not by means of
incorporation of documents by reference into the Registration Statement or the
Prospectus relating to the Placement Shares;

(ii)    files an annual report on Form 10-K under the Exchange Act (including
any Form 10-K/A containing amended financial information or a material amendment
to the previously filed Form 10-K);

(iii)    files its quarterly reports on Form 10-Q under the Exchange Act; or

(iv)    files a current report on Form 8-K containing amended financial
information (other than information “furnished” pursuant to Items 2.02 or 7.01
of Form 8-K or to provide disclosure pursuant to Item 8.01 of Form 8-K relating
to the reclassification of certain properties as discontinued operations in
accordance with Statement of Financial Accounting Standards No. 144) under the
Exchange Act;

(Each date of filing of one or more of the documents referred to in clauses
(i) through (iv) shall be a “Representation Date.”):

the Company shall furnish the Agent (but in the case of clause (iv) above only
if the Agent reasonably determines that the information contained in such Form
8-K is material) with a certificate, in the form attached hereto as Exhibit
7(l). The requirement to provide a certificate under this Section 7(l) shall be
waived for any Representation Date occurring at a time at which no Placement
Notice is pending, which waiver shall continue until the earlier to occur of the
date the Company delivers a Placement Notice hereunder (which for such calendar
quarter shall be considered a Representation Date) and the next occurring
Representation Date on which the Company files its annual report on Form 10-K.
Notwithstanding the foregoing, (i) upon the delivery of the first Placement
Notice hereunder and (ii) if the Company subsequently decides to sell Placement
Shares following a Representation Date when the Company relied on such waiver

 

23



--------------------------------------------------------------------------------

and did not provide the Agent with a certificate under this Section 7(l), then
before the Agent sells any Placement Shares, the Company shall provide the Agent
with a certificate, in the form attached hereto as Exhibit 7(l), dated the date
of the Placement Notice.

m.    Legal Opinion.

(i)    Company Counsel. On or prior to the date of the first Placement Notice
given hereunder, the Company shall cause to be furnished to the Agent the
written opinion and a negative assurance letter of Wilson, Sonsini, Goodrich &
Rosati LLP (“Company Counsel”), or other counsel reasonably satisfactory to the
Agent, in form and substance reasonably satisfactory to the Agent. Thereafter,
within five (5) Trading Days of each Representation Date with respect to which
the Company is obligated to deliver a certificate in substantially the form
attached hereto as Exhibit 7(l) for which no waiver is applicable, and not more
than once per calendar quarter, the Company shall cause to be furnished to the
Agent the written opinion and a negative assurance letter of Company Counsel in
form and substance previously agreed, modified, as necessary, to relate to the
Registration Statement and the Prospectus as then amended or supplemented;
provided that, in lieu of such opinion and negative assurance for subsequent
periodic filings under the Exchange Act, Company Counsel may furnish the Agent
with a letter (a “Reliance Letter”) to the effect that the Agent may rely on the
opinion and negative assurance letter previously delivered under this
Section 7(m) to the same extent as if it were dated the date of such letter
(except that statements in such prior letter shall be deemed to relate to the
Registration Statement and the Prospectus as amended or supplemented as of the
date of the Reliance Letter).

(ii)    Intellectual Property Counsel. On or prior to the date of the first
Placement Notice given hereunder, the Company shall cause to be furnished to the
Agent the written opinion and a negative assurance letter of Wilson, Sonsini,
Goodrich & Rosati LLP (collectively, “Intellectual Property Counsel”), or other
counsel reasonably satisfactory to the Agent, in form and substance reasonably
satisfactory to the Agent. Thereafter, within five (5) Trading Days of each
Representation Date with respect to which the Company is obligated to deliver a
certificate in substantially the form attached hereto as Exhibit 7(l) for which
no waiver is applicable, and not more than once per calendar quarter, the
Company shall cause to be furnished to the Agent the written opinion and
negative assurance letter of Intellectual Property Counsel in form and substance
previously agreed, modified, as necessary, to relate to the Registration
Statement and the Prospectus as then amended or supplemented; provided that, in
lieu of such opinion and negative assurance for subsequent periodic filings
under the Exchange Act, Intellectual Property Counsel may furnish the Agent with
a Reliance Letter to the effect that the Agent may rely on the opinion and
negative assurance letter previously delivered under this Section 7(m) to the
same extent as if it were dated the date of such letter (except that statements
in such prior letter shall be deemed to relate to the Registration Statement and
the Prospectus as amended or supplemented as of the date of the Reliance
Letter).

n.    Comfort Letter. On or prior to the date of the first Placement Notice
given hereunder and within five (5) Trading Days after each subsequent
Representation Date, other than pursuant to Section 7(l)(iii), the Company shall
cause its independent accountants to furnish the Agent letters (the “Comfort
Letters”), dated the date the Comfort Letter is delivered, which shall meet the
requirements set forth in this Section 7(n); provided, that if requested by the

 

24



--------------------------------------------------------------------------------

Agent, the Company shall cause a Comfort Letter to be furnished to the Agent
within five (5) Trading Days of such request following the date of occurrence of
any restatement of the Company’s financial statements. The Comfort Letter from
the Company’s independent accountants shall be in a form and substance
reasonably satisfactory to the Agent, (i) confirming that they are an
independent public accounting firm within the meaning of the Securities Act and
the PCAOB, (ii) stating, as of such date, the conclusions and findings of such
firm with respect to the financial information and other matters ordinarily
covered by accountants’ “comfort letters” to underwriters in connection with
registered public offerings (the first such letter, the “Initial Comfort
Letter”) and (iii) updating the Initial Comfort Letter with any information that
would have been included in the Initial Comfort Letter had it been given on such
date and modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

o.    Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or would
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of Common
Stock or (ii) sell, bid for, or purchase Common Stock in violation of Regulation
M, or pay anyone any compensation for soliciting purchases of the Placement
Shares other than the Agent.

p.    Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that it will not be or become, at any time
prior to the termination of this Agreement, an “investment company,” as such
term is defined in the Investment Company Act.

q.    No Offer to Sell. Other than an Issuer Free Writing Prospectus approved in
advance by the Company and the Agent in their capacity as agent hereunder
pursuant to Section 23, neither of the Agent nor the Company (including its
agents and representatives, other than the Agent in their capacity as such) will
make, use, prepare, authorize, approve or refer to any written communication (as
defined in Rule 405), required to be filed with the Commission, that constitutes
an offer to sell or solicitation of an offer to buy Placement Shares hereunder.

r.    Sarbanes-Oxley Act. The Company will maintain and keep accurate books and
records reflecting its assets and maintain internal accounting controls in a
manner designed to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP and including those policies and procedures
that (i) pertain to the maintenance of records that in reasonable detail
accurately and fairly reflect the transactions and dispositions of the assets of
the Company, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit the preparation of the Company’s consolidated financial
statements in accordance with GAAP, (iii) that receipts and expenditures of the
Company are being made only in accordance with management’s and the Company’s
directors’ authorization, and (iv) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of the Company’s assets that could have a material effect on its financial
statements. The Company will use commercially reasonable efforts to maintain
such controls and other procedures, including, without limitation, those
required by Sections 302 and 906 of the Sarbanes-Oxley Act, and the applicable
regulations thereunder that are designed to ensure that

 

25



--------------------------------------------------------------------------------

information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and forms,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its principal executive officer and principal
financial officer, or persons performing similar functions, as appropriate to
allow timely decisions regarding required disclosure and to ensure that material
information relating to the Company is made known to them by others within those
entities, particularly during the period in which such periodic reports are
being prepared.

8.    Representations and Covenants of the Agent. The Agent represents and
warrants that it is duly registered as a broker-dealer under FINRA, the Exchange
Act and the applicable statutes and regulations of each state in which the
Placement Shares will be offered and sold, except such states in which the Agent
is exempt from registration or such registration is not otherwise required. The
Agent shall continue, for the term of this Agreement, to be duly registered as a
broker-dealer under FINRA, the Exchange Act and the applicable statutes and
regulations of each state in which the Placement Shares will be offered and
sold, except such states in which it is exempt from registration or such
registration is not otherwise required, during the term of this Agreement. The
Agent shall comply with all applicable law and regulations, including but not
limited to Regulation M, in connection with the transactions contemplated by
this Agreement, including the issuance and sale through the Agent of the
Placement Shares.

9.    Payment of Expenses. The Company will pay all expenses incident to the
performance of its obligations under this Agreement, including (i) the
preparation, filing, including any fees required by the Commission, and printing
of the Registration Statement (including financial statements and exhibits) as
originally filed and of each amendment and supplement thereto and each Free
Writing Prospectus, in such number as the Agent shall deem reasonably necessary,
(ii) the printing and delivery to the Agent of this Agreement and such other
documents as may be reasonably required in connection with the offering,
purchase, sale, issuance or delivery of the Placement Shares, (iii) the
preparation, issuance and delivery of the certificates, if any, for the
Placement Shares to the Agent, including any stock or other transfer taxes and
any capital duties, stamp duties or other duties or taxes payable upon the sale,
issuance or delivery of the Placement Shares to the Agent, (iv) the fees and
disbursements of the counsel, accountants and other advisors to the Company,
(v) the fees and disbursements of counsel to the Agent up to $40,000 payable
upon execution of this Agreement and up to $4,000 for each calendar quarter for
expenses associated with ongoing due diligence; (vi) the fees and expenses of
the transfer agent and registrar for the Common Stock, (vii) the filing fees
incident to any review by FINRA of the terms of the sale of the Placement
Shares, and (viii) the fees and expenses incurred in connection with the listing
of the Placement Shares on the Exchange.

10.    Conditions to the Agent’s Obligations. The obligations of the Agent
hereunder with respect to a Placement will be subject to the continuing accuracy
and completeness of the representations and warranties made by the Company
herein (other than those representations and warranties made as of a specific
date or time), to the due performance in all material respects by the Company of
its obligations hereunder, to the completion by the Agent of a due diligence

 

26



--------------------------------------------------------------------------------

review satisfactory to it in its reasonable judgment, and to the continuing
reasonable satisfaction (or waiver the Agent in its sole discretion) of the
following additional conditions:

a.    Registration Statement Effective. The Registration Statement shall have
become effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice.

b.    No Material Notices. None of the following events shall have occurred and
be continuing: (i) receipt by the Company of any request for additional
information from the Commission or any other federal or state governmental
authority during the period of effectiveness of the Registration Statement, the
response to which would require any post-effective amendments or supplements to
the Registration Statement or the Prospectus which have not, as of the time of
such Placement, been so made; (ii) the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Placement Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; or (iv) the occurrence of any
event that makes any material statement made in the Registration Statement or
the Prospectus or any material document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, the Prospectus
or documents so that, in the case of the Registration Statement, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and, that in the case of the Prospectus, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, which changes shall not as of the time of such Placement have been
so made.

c.    No Misstatement or Material Omission. The Agent shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in the Agent’s
reasonable opinion is material, or omits to state a fact that in the Agent’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

d.    Material Changes. Except as contemplated in the Prospectus, or disclosed
in the Company’s reports filed with the Commission, there shall not have been
any Material Adverse Effect, or any development that would reasonably be
expected to cause a Material Adverse Effect, or a downgrading in or withdrawal
of the rating assigned to any of the Company’s securities (other than asset
backed securities) by any rating organization or a public announcement by any
rating organization that it has under surveillance or review its rating of any
of the Company’s securities (other than asset backed securities), the effect of
which, in the case of any such action by a rating organization described above,
in the reasonable judgment of the Agent (without relieving the Company of any
obligation or liability it may otherwise have), is so material as to make it
impracticable or inadvisable to proceed with the offering of the Placement
Shares on the terms and in the manner contemplated in the Prospectus..

 

27



--------------------------------------------------------------------------------

e.    Legal Opinions. The Agent shall have received the opinions and negative
assurances of Company Counsel and Intellectual Property Counsel required to be
delivered pursuant Section 7(m) on or before the date on which such delivery of
such opinions are required pursuant to Section 7(m).

f.    Comfort Letter. The Agent shall have received the Comfort Letter required
to be delivered pursuant Section 7(n) on or before the date on which such
delivery of such letter is required pursuant to Section 7(n).

g.    Representation Certificate. The Agent shall have received the certificate
required to be delivered pursuant to Section 7(l) on or before the date on which
delivery of such certificate is required pursuant to Section 7(l).

h.    Secretary’s Certificate. On or prior to the first Representation Date, the
Agent shall have received a certificate, signed on behalf of the Company by its
corporate Secretary, in form and substance satisfactory to the Agent and its
counsel.

i.    No Suspension. Trading in the Common Stock shall not have been suspended
on the Exchange and the Common Stock shall not have been delisted from the
Exchange.

j.    Other Materials. On each date on which the Company is required to deliver
a certificate pursuant to Section 7(l), the Company shall have furnished to the
Agent such appropriate further information, certificates and documents as the
Agent may reasonably request and which are usually and customarily furnished by
an issuer of securities in connection with a securities offering of the type
contemplated hereby.

k.    Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

l.    Approval for Listing. The Placement Shares shall either have been approved
for listing on the Exchange, subject only to notice of issuance, or the Company
shall have filed an application for listing of the Placement Shares on the
Exchange at, or prior to, the issuance of any Placement Notice.

m.    No Termination Event; Insurance. There shall not have occurred any event
that would permit the Agent to terminate this Agreement pursuant to
Section 13(a). The Company and its Subsidiaries shall maintain, or cause to be
maintained, insurance in such amounts and covering such risks as is reasonable
and customary for the business in which it is engaged.

n.    FINRA. The Agent shall have received a letter from the Corporate Financing
Department of FINRA confirming that such department has determined to raise no
objection with respect to the fairness or reasonableness of the terms and
arrangements related to the sale of the Placement Shares pursuant to this
Agreement.

 

28



--------------------------------------------------------------------------------

o.    Termination of Equity Distribution Agreement. The Company shall have
irrevocably terminated the Equity Distribution Agreement entered into by and
between the Company and Citigroup Global Markets Inc. on November 21, 2018.

11.    Indemnification and Contribution.

a.    Company Indemnification. The Company agrees to indemnify and hold harmless
the Agent, its partners, members, managers, directors, officers, employees and
agents and each person, if any, who controls the Agent within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act as follows:

(i)    against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, joint or several, arising out of or based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto), or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading, or arising out of any untrue
statement or alleged untrue statement of a material fact included in any related
Issuer Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(ii)    against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, joint or several, to the extent of the aggregate amount
paid in settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 11(d) below) any such
settlement is effected with the written consent of the Company, which consent
shall not unreasonably be delayed or withheld; and

(iii)    against any and all expense whatsoever, as incurred (including the
reasonable and documented out-of-pocket fees and disbursements of counsel),
reasonably incurred in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under (i) or (ii) above,

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in the
Registration Statement (or any amendment thereto) or in any related Issuer Free
Writing Prospectus or the Prospectus (or any amendment or supplement thereto)
solely in reliance upon and in conformity with the Agent’s Information.

b.    Indemnification by the Agent. The Agent agrees to indemnify and hold
harmless the Company and its directors and each officer of the Company who
signed the Registration Statement, and each person, if any, who (i) controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act or (ii) is controlled by or is under common control with the
Company against any and all loss, liability,

 

29



--------------------------------------------------------------------------------

claim, damage and expense described in the indemnity contained in Section 11(a),
as incurred, but only with respect to untrue statements or omissions, made in
the Registration Statement (or any amendments thereto) or in any related Issuer
Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto) in reliance upon and in conformity with the Agent’s Information.

c.    Procedure. Any party that proposes to assert the right to be indemnified
under this Section 11 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 11, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 11 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 11 unless, and only to the extent that, such omission results in the
forfeiture or material impairment of substantive rights or defenses by the
indemnifying party. If any such action is brought against any indemnified party
and it notifies the indemnifying party of its commencement, the indemnifying
party will be entitled to participate in and, to the extent that it elects by
delivering written notice to the indemnified party promptly after receiving
notice of the commencement of the action from the indemnified party, jointly
with any other indemnifying party similarly notified, to assume the defense of
the action, with counsel reasonably satisfactory to the indemnified party, and
after notice from the indemnifying party to the indemnified party of its
election to assume the defense, the indemnifying party will not be liable to the
indemnified party for any legal or other expenses except as provided below and
except for the reasonable costs of investigation subsequently incurred by the
indemnified party in connection with the defense. Each indemnified party will
have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of such
indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based on advice of counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, (3) a conflict
or potential conflict of interest exists (based on advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party) or (4) the indemnifying party
has not in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable and documented out-of-pocket fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable and documented out-of-pocket
fees, disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for an indemnified party. All such
fees, disbursements and other charges will be reimbursed by the indemnifying
party promptly after the indemnifying party receives a written invoice relating
to fees, disbursements and other charges in reasonable detail. An indemnifying
party will not, in any event, be liable for any settlement of any action or
claim effected without its written consent. No indemnifying party shall, without
the prior written consent of each indemnified party, settle or compromise or
consent to the entry of any judgment

 

30



--------------------------------------------------------------------------------

in any pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 11 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent (1) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (2) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

d.    Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 11 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or the Agent, the Company
and the Agent will contribute to the total losses, claims, liabilities, expenses
and damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than the Agent, such as persons who
control the Company within the meaning of the Securities Act or the Exchange
Act, officers of the Company who signed the Registration Statement and directors
of the Company, who also may be liable for contribution) to which the Company
and the Agent may be subject in such proportion as shall be appropriate to
reflect the relative benefits received by the Company on the one hand and the
Agent on the other hand. The relative benefits received by the Company on the
one hand and the Agent on the other hand shall be deemed to be in the same
proportion as the total Net Proceeds from the sale of the Placement Shares
(before deducting expenses) received by the Company bear to the total
compensation received by the Agent (before deducting expenses) from the sale of
Placement Shares on behalf of the Company. If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and the Agent, on the
other hand, with respect to the statements or omission that resulted in such
loss, claim, liability, expense or damage, or action in respect thereof, as well
as any other relevant equitable considerations with respect to such offering.
Such relative fault shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or the Agent, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and the Agent agree that it would not be just and
equitable if contributions pursuant to this Section 11(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 11(d) shall be deemed to include, for the purpose of this Section 11(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 11(c) hereof. Notwithstanding the foregoing
provisions of this Section 11(d), the Agent shall not be required to contribute
any amount in excess of the commissions received by it under this Agreement and
no person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 11(d), any person who controls a party to this Agreement within the

 

31



--------------------------------------------------------------------------------

meaning of the Securities Act or the Exchange Act, and any officers, directors,
partners, employees or agents of the Agent, will have the same rights to
contribution as that party, and each officer and director of the Company who
signed the Registration Statement will have the same rights to contribution as
the Company, subject in each case to the provisions hereof. Any party entitled
to contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 11(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 11(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 11(c) hereof,
no party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 11(c) hereof.

12.    Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 11 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of the Agent, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

13.    Termination.

a.    The Agent may terminate this Agreement, by written notice to the Company,
as hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement or since the date as of which information is given
in the Prospectus, any Material Adverse Effect, or any development that is
reasonably likely to have a Material Adverse Effect or, in the reasonable
judgment of the Agent, is material and adverse and makes it impractical or
inadvisable to market the Placement Shares or to enforce contracts for the sale
of the Placement Shares, (2) if there has occurred any material adverse change
in the financial markets in the United States or the international financial
markets, any outbreak of hostilities or escalation thereof or other calamity or
crisis or any change or development involving a prospective change in national
or international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the reasonable judgment of the Agent,
impracticable or inadvisable to market the Placement Shares or to enforce
contracts for the sale of the Placement Shares, (3) if trading in the Common
Stock has been suspended or limited by the Commission or the Exchange, or if
trading generally on the Exchange has been suspended or limited, or minimum
prices for trading have been fixed on the Exchange, (4) if any suspension of
trading of any securities of the Company on any exchange or in the
over-the-counter market shall have occurred and be continuing, (5) if a major
disruption of securities settlements or clearance services in the United States
shall have occurred and be continuing, or (6) if a banking moratorium has been
declared by either U.S. Federal or New York authorities. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 9 (Payment of Expenses), Section 11 (Indemnification and
Contribution), Section 12 (Representations and Agreements to Survive Delivery),
Section 18 (Governing Law and Time;

 

32



--------------------------------------------------------------------------------

Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction) hereof shall
remain in full force and effect notwithstanding such termination. If the Agent
elects to terminate this Agreement as provided in this Section 13(a), the Agent
shall provide the required notice as specified in Section 14 (Notices).

b.    The Company shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time after
the date of this Agreement. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 9 (Payment of
Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Governing Law
and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction) hereof
shall remain in full force and effect notwithstanding such termination.

c.    The Agent shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time after
the date of this Agreement. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 9 (Payment of
Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Governing Law
and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction) hereof
shall remain in full force and effect notwithstanding such termination.

d.    Unless earlier terminated pursuant to this Section 13, this Agreement
shall automatically terminate upon the issuance and sale of all of the Placement
Shares through the Agent on the terms and subject to the conditions set forth
herein except that the provisions of Section 9 (Payment of Expenses), Section 11
(Indemnification and Contribution), Section 12 (Representations and Agreements
to Survive Delivery), Section 18 (Governing Law and Time; Waiver of Jury Trial)
and Section 19 (Consent to Jurisdiction) hereof shall remain in full force and
effect notwithstanding such termination.

e.    This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 13(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 9 (Payment of
Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Governing Law
and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction) shall
remain in full force and effect. Upon termination of this Agreement, the Company
shall not have any liability to the Agent for any discount, commission or other
compensation with respect to any Placement Shares not otherwise sold by the
Agent under this Agreement.

f.    Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Agent or the Company, as the case may be. If such termination
shall occur prior to the Settlement Date for any sale of Placement Shares, such
Placement Shares shall settle in accordance with the provisions of this
Agreement.

 

33



--------------------------------------------------------------------------------

14.    Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to the Agent, shall
be delivered to:

Ladenburg Thalmann & Co. Inc.

277 Park Avenue, 26th Floor

New York, NY 10172

Attention: Joseph Giovanniello, Counsel

Tel: (212) 409-2544

Email: jgiovanniello@ladenburg.com

with a copy to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, NY 10017

Attention: Ivan K. Blumenthal, Esq.

Telephone: (212) 692-6784

Email: ikblumenthal@mintz.com

and if to the Company, shall be delivered to:

1124 West Carson Street

MRL Building 3-320

Torrance, CA

Attention: Paul A. Wagner, Ph.D., President and Chief Executive Officer

Telephone: (310) 618-6994

Email: pwagner@fortebiorx.com

with a copy to:

Wilson, Sonsini, Goodrich & Rosati LLP

12235 El Camino Real

San Diego, CA 92130

Attention: Dan Koeppen, Esq.

Telephone: (858) 350-2300

Email: dkoeppen@wsgr.com

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally, by email, or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., New York City time, on a Business Day or, if
such day is not a Business Day, on the next succeeding Business Day, (ii) on the
next Business Day after timely delivery to a nationally-recognized overnight
courier and (iii) on the Business Day actually received if deposited in the U.S.
mail (certified or registered mail, return receipt requested, postage prepaid).
For purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

 

34



--------------------------------------------------------------------------------

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 14 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

15.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and the Agent and their respective successors and
the affiliates, controlling persons, officers and directors referred to in
Section 11 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party.

16.    Adjustments for Stock Splits. The parties acknowledge and agree that all
share- related numbers contained in this Agreement shall be adjusted to take
into account any share consolidation, stock split, stock dividend, corporate
domestication or similar event effected with respect to the Placement Shares.

17.    Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and the Agent. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

18.    GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF DAY
REFER TO NEW YORK CITY TIME. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

35



--------------------------------------------------------------------------------

19.    CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM
OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

20.    Use of Information. The Agent may not use any information gained in
connection with this Agreement and the transactions contemplated by this
Agreement, including due diligence, to advise any party with respect to
transactions not expressly approved by the Company.

21.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission.

22.    Effect of Headings. The section and Exhibit headings herein are for
convenience only and shall not affect the construction hereof.

23.    Permitted Free Writing Prospectuses.

The Company represents, warrants and agrees that, unless it obtains the prior
consent of the Agent, which shall not be unreasonably withheld, conditioned or
delayed, and the Agent represents, warrants and agrees that, unless it obtains
the prior consent of the Company, which shall not be unreasonably withheld,
conditioned or delayed, it has not made and will not make any offer relating to
the Placement Shares that would constitute an Issuer Free Writing Prospectus, or
that would otherwise constitute a “free writing prospectus,” as defined in Rule
405, required to be filed with the Commission. Any such free writing prospectus
consented to by the Agent or by the Company, as the case may be, is hereinafter
referred to as a “Permitted Free Writing Prospectus.” The Company represents and
warrants that it has treated and agrees that it will treat each Permitted Free
Writing Prospectus as an “issuer free writing prospectus,” as

 

36



--------------------------------------------------------------------------------

defined in Rule 433, and has complied and will comply with the requirements of
Rule 433 applicable to any Permitted Free Writing Prospectus, including timely
filing with the Commission where required, legending and record keeping. For the
purposes of clarity, the parties hereto agree that all free writing
prospectuses, if any, listed in Exhibit 23 hereto are Permitted Free Writing
Prospectuses.

24.    Absence of Fiduciary Relationship. The Company acknowledges and agrees
that:

a.    The Agent is acting solely as agent in connection with the public offering
of the Placement Shares and in connection with each transaction contemplated by
this Agreement and the process leading to such transactions, and no fiduciary or
advisory relationship between the Company or any of its affiliates, stockholders
(or other equity holders), creditors or employees or any other party, on the one
hand, and the Agent, on the other hand, has been or will be created in respect
of any of the transactions contemplated by this Agreement, irrespective of
whether or not the Agent has advised or is advising the Company on other
matters, and the Agent has no obligation to the Company with respect to the
transactions contemplated by this Agreement except the obligations expressly set
forth in this Agreement;

b.    it is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement;

c.    No Agent has provided any legal, accounting, regulatory or tax advice with
respect to the transactions contemplated by this Agreement and it has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate;

d.    it is aware that the Agent and its respective affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and the Agent has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship or otherwise; and

e.    it waives, to the fullest extent permitted by law, any claims it may have
against the Agent for breach of fiduciary duty or alleged breach of fiduciary
duty in connection with the sale of Placement Shares under this Agreement and
agrees that the Agent shall not have any liability (whether direct or indirect,
in contract, tort or otherwise) to it in respect of such a fiduciary duty claim
or to any person asserting a fiduciary duty claim on its behalf or in right of
it or the Company, employees or creditors of Company, other than in respect of
the Agent’s obligations under this Agreement and to keep information provided by
the Company to the Agent and its counsel confidential to the extent not
otherwise publicly-available.

25.    Definitions.

As used in this Agreement, the following terms have the respective meanings set
forth below:

“Agent’s Information” means such information provided by the Agent for inclusion
in the Prospectus; provided, however, that the parties hereto acknowledge that
no such information was provided by or on behalf of the Agent as of the date of
this Agreement.

 

37



--------------------------------------------------------------------------------

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act.

“Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),” “Rule 430B,” and
“Rule 433” refer to such rules under the Securities Act.

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by the Agent outside
of the United States.

[Remainder of the page intentionally left blank]

 

38



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and the Agent.

 

Very truly yours, FORTE BIOSCIENCES, INC. By:  

/s/ Paul Wagner

Name:   Paul Wagner, Ph.D. Title:   Chief Executive Officer

 

39



--------------------------------------------------------------------------------

ACCEPTED as of the date first-above written: LADENBURG THALMANN & CO. INC. By:  

/s/ David J. Strupp

Name:   David J. Strupp Jr. Title:   Managing Director

 

40



--------------------------------------------------------------------------------

SCHEDULE 1

 

 

FORM OF PLACEMENT NOTICE

 

 

 

From:    Forte Biosciences, Inc. To:    [●] Attention:    [●] Subject:    At
Market Issuance—Placement Notice Date:                        , 20    

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the At Market
Issuance Sales Agreement between Forte Biosciences, Inc., a Delaware corporation
(the “Company”), Ladenburg Thalmann & Co. Inc. (the “Agent”) dated September 4,
2020, the Company hereby requests that the Agent sell up to [            ]
shares of the Company’s Common Stock, $0.001 par value per share, at a minimum
market price of $[            ] per share, during the time period beginning
[month, day, time] and ending [month, day, time].



--------------------------------------------------------------------------------

SCHEDULE 2

 

 

Notice Parties

 

 

The Company

Paul Wagner

Tony Riley

The Agent

David Rosenberg – dr@ladenburg.com

David Strupp – dstrupp@ladenburg.com

Vlad Ivanov – vivanov@ladenburg.com



--------------------------------------------------------------------------------

SCHEDULE 3

 

 

Compensation

 

 

The Company shall pay to the Agent in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to up to 3.0% of the gross proceeds
from each sale of Placement Shares.



--------------------------------------------------------------------------------

SCHEDULE 4

 

 

Subsidiaries

 

 

Forte Subsidiary, Inc.



--------------------------------------------------------------------------------

EXHIBIT 7(l)

Form of Representation Date Certificate

                    , 20    

This Representation Date Certificate (this “Certificate”) is executed and
delivered in connection with Section 7(l) of the At Market Issuance Sales
Agreement (the “Agreement”), dated September 4, 2020 and entered into between
Forte Biosciences, Inc. (the “Company”) Ladenburg Thalmann & Co. Inc. (the
“Agent”). All capitalized terms used but not defined herein shall have the
meanings given to such terms in the Agreement.

The Company hereby certifies as follows:

1.     As of the date of this Certificate (i) the Registration Statement does
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein not misleading and (ii) neither the Registration Statement nor the
Prospectus contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading and (iii) no event has occurred as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein not untrue or misleading for this paragraph 1 to be true.

2.    Each of the representations and warranties of the Company contained in the
Agreement were, when originally made, and are, as of the date of this
Certificate, true and correct in all material respects.

3.    Each of the covenants required to be performed by the Company in the
Agreement on or prior to the date of the Agreement, this Representation Date,
and each such other date prior to the date hereof as set forth in the Agreement,
has been duly, timely and fully performed in all material respects and each
condition required to be complied with by the Company on or prior to the date of
the Agreement, this Representation Date, and each such other date prior to the
date hereof as set forth in the Agreement has been duly, timely and fully
complied with in all material respects.

4.    Subsequent to the date of the most recent financial statements in the
Prospectus, and except as described in the Prospectus, including Incorporated
Documents, there has been no Material Adverse Effect.

5.    No stop order suspending the effectiveness of the Registration Statement
or of any part thereof has been issued, and to the Company’s knowledge, no
proceedings for that purpose have been instituted or are pending or threatened
by any securities or other governmental authority (including, without
limitation, the Commission).



--------------------------------------------------------------------------------

6.    No order suspending the qualification or registration of the Placement
Shares under the securities or Blue Sky laws of any jurisdiction are in effect
and no proceeding for such purpose is pending before, or threatened, to the
Company’s knowledge or in writing by, any securities or other governmental
authority (including, without limitation, the Commission).

The undersigned has executed this Representation Date Certificate as of the date
first written above.

 

FORTE BIOSCIENCES, INC.

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT 23

Permitted Issuer Free Writing Prospectuses

None.